Citation Nr: 0507589	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  00-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than November 
12, 1998, for a grant of service connection for post-
traumatic stress disorder.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from October 1948 to July 
1952, from October 1952 to February 1962, and from April 1962 
to August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 1999 and later by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In the March 1999 decision, the RO granted service connection 
for post-traumatic stress disorder, effective from November 
12, 1998.  The veteran appeals the effective date.  The RO 
also denied a claim for an increased rating for a service-
connected bilateral hearing loss.  Subsequently, in a 
decision of August 1999, the RO confirmed the effective date 
for service connection for post-traumatic stress disorder.  
The RO also determined that new and material evidence had not 
been presented to reopen a claim for service connection for a 
lumbosacral strain.    


FINDINGS OF FACT

1.  The veteran's claim for service connection for post-
traumatic stress disorder was previously denied by the RO in 
June 1985. 

2.  The veteran did not file a notice of disagreement within 
one year of notification of the decision.

3.  The veteran did not reopen his claim for service 
connection for post-traumatic stress disorder until November 
12, 1998.

4.  The average pure tone hearing loss on authorized 
audiological evaluation in October 2001 was 73 decibels in 
the right ear and 53.7 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 82 
percent in the right ear and 90 percent in the left ear.

5.  The record does not reflect a disability picture due to 
hearing loss that is so exceptional or unusual, due to 
frequent hospitalizations or marked interference with 
employment, that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected hearing loss disability.

6.  The RO denied service connection for a low back disorder 
in May 1970 on the basis that the disorder had not been found 
on VA examination.  The veteran was notified in writing of 
the decision, but he did not perfect a substantive appeal 
within one year of notification.  The decision was confirmed 
in October 1997, and again the veteran did not appeal.

7.  The additional evidence which has been presented since 
October 1997 includes medical evidence showing treatment of a 
current low back disorder and an account from the veteran 
regarding the incurrence of such a disorder in service.

8.  The evidence received since the previous RO decisions 
bears directly and substantially upon the issue of service 
connection for a low back disorder and, when considered alone 
or together with all of the evidence, both old and new, must 
be considered to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
12, 1998, for service connection for post-traumatic stress 
disorder are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).

2.  The criteria for a disability rating higher than 10 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.85 Diagnostic Code 
6100 (1998 & 2004).

3.  The evidence received since the previous RO decisions is 
new and material, and the claim for service connection for a 
low back disorder is reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), supplemental statements of the 
case (SSOCs) and letters sent to the veteran complied with 
the VA's notification requirements.  The communications 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Of particular significance are letters dated in 
January 2001, March 2001 and February 2004 which advised him 
regarding the development of evidence.  The RO also supplied 
the veteran with the applicable regulations in the SOC and 
SSOC.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
A VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  However, the 
original RO decision on the issue on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the appellant of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letters and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The RO has obtained the 
veteran's service medical records and post-service treatment 
records.  The veteran has declined a personal hearing.  He 
has also been afforded a VA hearing loss examination.  The 
Board is unaware of any additional relevant evidence that is 
available.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of the claims.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  The claims file contains all the medical evidence 
and procedural documentation necessary to assess the claim 
for service connection, for an increased rating and for an 
earlier effective date.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  Entitlement To An Effective Date Earlier Than November 
12, 1998, For A
 Grant Of Service Connection For Post-Traumatic Stress 
Disorder.

The veteran had service from October 1948 to July 1952, from 
October 1952 to February 1962, and from April 1962 to August 
1969.  He filed a claim for disability compensation for post-
traumatic stress disorder in February 1985.  In March 1985, 
the RO wrote to the veteran and requested additional 
information, including an account of the claimed stressor.  
The veteran did not respond.  Subsequently, in a decision of 
June 1985, the RO denied service connection for post-
traumatic stress disorder. 

The veteran did not appeal the decision.  The decision which 
denied service connection became final when the veteran did 
not file a notice of disagreement within one year after 
notification of the decision.  See 38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. §§ 3.156, 20.1103.   

The veteran again requested service connection for post-
traumatic stress disorder in November 1986.  The RO wrote to 
him in December 1986 and requested additional information, to 
include a description of the specific traumatic incident 
which resulted in the claimed post-traumatic stress disorder.  
The veteran did not respond.  In May 1987, the RO notified 
the veteran that his claim was denied as he had not provided 
the requested evidence.  

Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).  The veteran has not raised any 
allegation of clear and unmistakable error in the previous 
decision.  

The Board finds that the veteran did not reopen the claim for 
service connection for a back disorder until November 12, 
1998, when he submitted a statement in support of claim. 

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  
There is no correspondence from the veteran between the 
previous denial of the claim and November 12, 1998, which 
contains any references to post-traumatic stress disorder.  
Although a letter from the veteran's representative dated in 
February 1997 referred to a "post-traumatic condition," the 
letter as a whole and the documents submitted with the letter 
make it clear that the condition being claimed was a post-
traumatic back disorder rather than a psychiatric disorder.  
Accordingly, the criteria for an effective date earlier than 
November 12, 1998, for service connection for post-traumatic 
stress disorder are not met.

II.  Entitlement To An Increased Rating For Bilateral Hearing 
Loss.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The regulations pertaining to rating diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  
The intended effect of the revisions is to update the rating 
schedule to ensure that it uses current medical terminology 
and unambiguous criteria, and that it reflects medical 
advances that have occurred since the last review.  See 64 
Fed. Reg. 25202-25210 (1999).  The Board notes that the 
criteria for rating hearing loss remain essentially the same 
other than specific criteria which are applicable only to 
exceptional patterns of hearing loss which are discussed 
below. 

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  ``Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.

On the authorized audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
80
115
NR
LEFT
05
10
65
70
70

The average pure tone hearing loss was 73 decibels in the 
right ear and 53.7 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 82 
percent in the right ear and 90 percent in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examination correspond 
to category VI.  Significantly, however, pursuant to 
38 C.F.R. § 4.86(b), the hearing loss pattern is considered 
to be exceptional because the puretone threshold is 30 
decibels or less at 1000 hertz and 70 decibels or more at 
2000 hertz.  Therefore, the right ear may be classified under 
category VI under Table VIa which is used for rating based 
only on the puretone threshold average.  The scores for the 
left ear correspond to category II of Table VI.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned 10 percent rating.  Accordingly, 
the Board concludes that the schedular criteria for an 
increased disability rating for bilateral hearing loss are 
not met.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  

The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran is unemployed.  The record reflects that his 
inability to work is attributable to other service-connected 
disorders.  He has been granted a total disability rating 
based on the impairment due to these other disabilities.  
However, he has not presented any objective evidence to show 
that the hearing impairment ever prevented him from 
completing his job tasks, nor has he presented any evidence 
that he lost time from work due to hearing loss.  In light of 
this, the Board concludes that any interference with 
employment due to the hearing loss does not rise to the 
degree that it would be considered "marked."  In summary, 
the Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).

III.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For A Low Back 
Disorder.

The veteran filed an original claim for disability 
compensation in December 1969 for disabilities including a 
low back disorder.  That claim was denied in a decision of 
May 1970.  In that rating decision, the RO noted that the 
veteran's service medical records showed that he was seen for 
treatment of a back injury in July 1961 following the lifting 
of a tent, but further noted that the disorder was not shown 
on his VA examination of March 1970.  Therefore, the RO 
denied service connection for the disorder.

The veteran was notified by letter later that month that the 
RO had determined that a low back disability was not incurred 
in or aggravated by service.  He was also notified of his 
appellate rights, but the veteran did not file a notice of 
disagreement and did not appeal the decision.  The decision 
of May 1970 which denied service connection for a back 
disorder became final when the veteran did not file a notice 
of disagreement within one year after notification of the 
decision.  See 38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.156, 20.1103.   The decision was confirmed by the RO in 
October 1997, and again the veteran did not appeal.

The Board notes that the prior decision was consistent with 
the evidence which was then of record and the applicable 
legal principles as a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran requested that his claim be reopened in October 
1998.  The RO denied that request, and the veteran perfected 
this appeal.  

The additional evidence which has been presented since the 
prior decisions includes VA treatment records which show that 
the veteran  was treated for complaints pertaining to the low 
back.  For example, a VA hospital discharge summary dated in 
September 1998 reflects diagnoses of right leg pain and L4 
radiculopathy.  A MRI of the spine demonstrated L4 
impingement on the right.  The report of a VA general medical 
examination conducted in October 2001 contains a diagnosis of 
status post laminectomy for disc disease with severe 
degenerative arthritis of the lower spine and degenerative 
disc disease with radiculopathy involving the right lower 
extremity and with muscle atrophy in the right lower 
extremity.  

The veteran also presented details regarding the original 
injury in a statement in support of case dated in August 
2000.  He recounted that he sustained an injury to his lower 
back and was admitted to the emergency room at the Ireland 
Army Hospital.  He said that he was placed in traction using 
ropes and sandbags.  He said that he was in such pain that he 
could not eat and was fed with an IV.  After several days he 
reportedly was discharged to limited duty.  He said that he 
was hospitalized from July 17 to July 24.  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If arthritis is 
manifest to a compensable degree within one year after 
separation from active service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a VA decision has 
been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a); See 
Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision. See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. See Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance. Id. at 284.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has presented evidence since the 
previous decisions which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back disorder.  See 38 
C.F.R. § 3.156(a).  The Board notes that a lack of medical 
evidence of a current low back disorder was the reason why 
the claim was previously denied.  The additional evidence 
which has been presented since then includes medical records 
showing complaints and treatment pertaining to a low back 
disorder.  

In addition, the veteran has provided his account regarding 
the injury which he sustained in service and his current 
symptoms which he attributes to that injury.  He has provided 
more details than previously submitted.  Thus, it provides 
information which was not previously of record.  

The evidence received since the prior RO decision bears 
directly and substantially upon the issue and, when 
considered alone or together with all of the evidence, both 
old and new, must be considered to fairly decide the claim.  
Accordingly, for the reasons explained above, the Board has 
determined the veteran has submitted new and material 
evidence to reopen the claim for service connection for a low 
back disorder, and the petition to reopen such claim is 
granted.


ORDER

1.  An effective date earlier than November 12, 1998, for a 
grant of service connection for post-traumatic stress 
disorder is denied.

2.  An increased rating for bilateral hearing loss, currently 
rated as 10 percent disabling, is denied.

3.  The petition to reopen the claim for service connection 
for a low back disorder is granted.  To this extent only, the 
appeal is granted.


REMAND

The reopened claim must be referred to the RO for 
adjudication and any appropriate evidentiary development.  
The Board concludes that additional efforts are required to 
meet the development standards set forth in the VCAA.  In 
particular, the Board concludes that a VA examination is 
warranted for the purpose of obtaining an opinion as to the 
nature and etiology of any current low back disorder.  The 
Board notes that under the VCAA an examination is to be 
obtained when necessary to make a decision on the claim.  See 
5103A(d).  The Board also notes that while the claims folder 
contains a copy of an emergency room record dated in July 
1961 pertaining to treatment of a back disorder during 
service, the claims file does not contain actual hospital 
summary or other records pertaining to the multi-day 
admission described by the veteran.  The Board notes that 
inpatient service medical records are often stored separately 
from other service medical records.  Appropriate attempts 
should be made to obtain such records.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to obtain the 
inpatient Army Hospitalization records 
pertaining to the admission described by 
the veteran as having occurred in July 
1961.    

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a spine 
examination to determine the nature and 
etiology of any current low back 
disorder.  All tests and studies deemed 
appropriate should be performed and all 
clinical findings should be reported in 
detail.  A complete history of the 
claimed disorder should be obtained from 
the appellant.  

The examiner is requested to review the 
evidence contained in the claims file 
(summarized above), particularly the 
service medical records, and offer an 
opinion as to whether it is at least as 
likely as not that the appellant's 
manifestation of symptoms of low back 
pain in service represented the onset of 
any currently found low back disorder.  A 
complete rationale should be provided for 
all opinions offered.  The claims file 
should be provided to the examiner prior 
to the examination and it is requested 
that the examiner indicate in the 
examination report if the appellant's 
medical records were reviewed.

3.  Thereafter, the RO should adjudicate 
the appellant's reopened claim.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


